Exhibit 10.3

 

STOCK PLEDGE AGREEMENT

 

THIS AGREEMENT made and entered into this 1st day of July, 2020, by and between
MAGELLAN GOLD CORPRATION, a Nevada corporation, hereafter referred to as
"Pledgor," and GREGORY SCHIFRIN, hereinafter referred to as "Pledgee."

 

W I T N E S S E T H:

 

WHEREAS, Pledgor is indebted to Pledgee in the principal amount of $125,000
pursuant to a promissory note of even date herewith (the "Promissory Note"); and

 

WHEREAS, the Pledgor has agreed to pledge certain stock with the Pledgee as
security for the repayment of the Promissory Note;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinbelow set forth,
the parties agree as follows:

 

1.       PLEDGE. In consideration of the indebtedness set forth in the
Promissory Note, the Pledgor hereby grants a security interest to the Pledgee in
1,000,000 shares of Common Stock of Clearwater Gold Mining Corporation, an Idaho
corporation (the "Shares" and the "Company" respectively), duly endorsed in
blank and herewith delivered to the Pledgee. The Pledgee shall hold the pledged
shares as collateral security for the repayment of the indebtedness of Pledgor
to the Pledgee pursuant to the Promissory Note. The Pledgee shall hold the
pledged shares as security and shall not encumber or dispose of said shares
except in accordance with the provisions of this Agreement.

 

2.       DIVIDENDS. During the term of this pledge, should the Pledgor declare
or pay any dividends or distributions to the holders of outstanding shares of
Common Stock, no dividend or distribution shall be made with respect to the
pledged Shares and Pledgee shall not have any right, title, or interest therein.

 

3.       VOTING RIGHTS. During the term of this pledge, and so long as Pledgor
is not in default in the performance of any of the terms of this Agreement or in
the payment of any principal or interest under the Promissory Note the Pledgor
shall not have the right to vote the pledged shares on all corporate questions.

 

4.       REPRESENTATIONS. The Pledgor warrants and represents that there are no
restrictions upon the transfer of any of the pledged shares, other than may
appear on the face of the certificates and other than on account of federal and
state securities laws. Except for the foregoing, Pledgor is the true and lawful
beneficial owner of the Shares, free of any claims, liens, or encumbrances, and
Pledgor has the right to transfer such Shares except as may hereinabove be
expressly provided.

 

5.       ADJUSTMENTS. In the event that, during the term of this pledge, any
share dividend, reclassification, readjustment, or other change is declared or
made in the capital structure of the Company which has issued the pledged
Shares, all new, substituted additional shares or other securities, issued by
reason of any such change shall be held by the Pledgee under the terms of this
Agreement in the same manner as the Shares originally pledged hereunder.

 

6.       TERMINATION. This Pledge Agreement shall terminate upon the full and
satisfactory discharge by Pledgor of the Promissory Note. So long as there may
exist any indebtedness or obligation under the Promissory Note this Agreement
shall remain in full force and effect. Upon the termination of this Agreement,
the Pledgee shall return to the Pledgor all of the shares then remaining covered
by this pledge and all rights received by the Pledgee as a result of this
Agreement shall terminate.

 

7.       DEFAULT. Default of this Agreement shall be deemed to have occurred in
the event that there is a default under the terms of the Promissory Note. In the
event of default under the Promissory Note, Pledgee shall serve written notice
as provided in the Promissory Note of said default upon Pledgor demanding that
said default be cured within fifteen (15) days (the “Cure Period”). In the
absence of a cure within the fifteen (15) day Cure Period, Pledgee may exercise
the rights and remedies set forth in Section 8 hereof.

 

 

 



 1 

 

 

8.       REMEDIES UPON DEFAULT. In the event of default as hereinabove defined,
the Pledgee shall retain a portion of the Shares then remaining covered by this
Pledge Agreement (the “Retained Shares”). The portion to be retained shall be
equal to a fraction, the numerator whereof shall be the balance of outstanding
and unpaid principal and accrued and unpaid interest due under the Promissory
Note, and the denominator whereof shall be the original principal balance of the
Promissory Note. All Shares covered by this Pledge Agreement in excess of the
Retained Shares shall be delivered to Pledgor, free and discharged of this
pledge. Should Pledgee take ownership of the Retained Shares in the event of a
default by Pledgor, the Pledgee, and the Retained Shares, shall have all of the
rights associated with Common Stock of the Company and shall be subject to the
restrictions set forth in the Plan.

 

IN WITNESS WHEREOF, the parties have signed the Agreement the date and year
first above written.




 



  PLEDGOR:      



MAGELLAN GOLD CORPORATION

          By:       /s/ John C. Power   Name:       John C. Power  
Title:       President           PLEDGEE:           /s/          Gregory
Schifrin   Gregory Schifrin

 



 

 

 







 

 



 

 

 2 





